Citation Nr: 0938087	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  07-11 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for prostate cancer, 
secondary to ionizing radiation.

3.  Entitlement to service connection for erectile 
dysfunction, secondary to prostate cancer.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to October 
1946 and from September 1950 to October 1951.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for (i) 
prostate cancer, secondary to ionizing radiation, (ii) 
erectile dysfunction, secondary to prostate cancer, and (iii) 
PTSD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDING OF FACT

A back disorder was not present during service, arthritis of 
the spine was not manifest to a compensable degree within a 
year after separation from service, and a current back 
condition is not shown to be related to any incident in 
service.






CONCLUSION OF LAW

A back disorder was not incurred in, or aggravated by 
service, and arthritis of the spine may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to provide a claimant notification 
of the information and evidence necessary to substantiate a 
claim, the division of responsibility in obtaining evidence 
and assistance in developing this evidence.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements 
were accomplished in an August 2005 letter.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Though 
the Veteran's complete service treatment records are 
unavailable due to a fire at the National Personnel Records 
Center, (NPRC), his discharge examinations are of record, and 
VA undertook necessary steps to attempt to corroborate the 
Veteran's claimed in-service injury though other sources.  
Additionally, the Veteran's private treatment records have 
been obtained and the he has not indicated there are any 
relevant VA treatment records that VA should obtain to 
further assist him substantiate his claim.  Though the 
Veteran has not been provided a VA examination related to 
this claim, there is no need for such an exam, as absent 
medical evidence indicating a link between the Veteran's 
military service and his current back disorder, an 
examination is not required.  Essentially, the VA's duty to 
provide an examination has not been triggered.  See 38 C.F.R. 
§ 3.159(a).  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim, and 
no further assistance to the Veteran with the development of 
evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as arthritis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran has perfected the present appeal seeking service 
connection for a back disorder.  Through his various 
statements and submissions, the Veteran maintains that the 
heavy lifting required for his military occupational 
specialty injured his back and resulted in his current back 
disorder.  It is upon these facts that the Veteran seeks to 
establish service connection for his back disorder.  

The NPRC informed the Veteran and the VA that the Veteran's 
service treatment records were destroyed in a fire in July 
1973.  Accordingly, the VA undertook necessary steps to 
attempt to verify the Veteran's account of his in service 
injury though other sources.  In this regard, the Veteran 
failed to provide any specific timeframes related to any in 
service treatment as requested by VA, but continued to 
maintain that his MOS generally caused his current back 
disorder.  Absent an appropriate timeframe for treatment, in-
patient hospitalization records and sick/morning reports from 
the Veteran's unit could not be obtained.  Therefore, VA was 
unable to obtain any evidence that would assist the Veteran 
corroborate this aspect of his claim.  It is noted, however, 
that the reports of the examinations conducted in connection 
with the Veteran's discharge from service in 1946 and 1951 
are associated with the record.  

Both the Veteran's September 1946 and October 1951 separation 
examinations note no abnormalities associated with his back 
or musculoskeletal system.  Additionally the Veteran's 
October 1951 separation examination fails to mention any 
significant medical history related to the Veteran's back, 
and with respect to significant medical injuries and 
treatment, the Veteran reported the "[u]sual childhood 
diseases without sequelae...[and] deni[ed] all else."  These 
examinations suggest the Veteran had no in service injuries 
or treatment related to his back.  

The earliest evidence of any back disorder is a September 
2000 private treatment record, some forty-nine years after 
his separation from service (1951-2000).  At this time, the 
Veteran reported back pain after doing yard work and did 
"not recall any specific injury but has had onset of pain."  
After an x-ray was taken in the same month, the Veteran was 
diagnosed with degenerative arthritis.  

In an effort to support his claim, the Veteran submitted the 
June 2005 statement of private physician P. Pratt, M.D.  Dr. 
Pratt transcribed the Veteran's account of his in service 
chronic back difficulties and injuries, and stated "this 
would certainly not in any way be unusual in individuals with 
degenerative disk disease and chronic back pain.  She further 
opined that she "would consider these problems potentially 
related to those experiences in [the Veteran's] youth" 
(emphasis added).  

Also of record is the July 2005 statement of private 
physician G. Gabrielson, M.D.  In this statement, Dr. 
Gabrielson indicated that the Veteran has a current diagnosis 
of degenerative arthritis of the lumbar spine and polymyalgia 
rheumatica.  Based on the Veteran's account of working in the 
supply area, Dr. Gabrielson opined that "it is at least as 
likely as not that [the Veteran's] back pain...could be related 
to his military service," and that the Veteran's "lifting 
heavy objects certainly could have been the initiation of his 
degenerative disease of his lumbar spine"(emphasis added).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, while there is current evidence a back disorder, 
there is no medical evidence of this disorder contemporaneous 
with service.  There is medical evidence contemporaneous with 
service, that shows there was no back disorder at that time.  

The Veteran's own opinion that his current back disorder is 
related to service is not enough to support his claim.  Lay 
persons, such as the Veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, his 
opinion alone is insufficient to provide the necessary nexus 
between his back disorder and his military service.

To the extent that the Veteran's contentions may be 
interpreted as connecting his current back disorder to his 
time in service, this has less probative value than the other 
evidence of record which shows that there were no complaints 
or treatment of any back disorder for many years after 
service.  The October 1951 separation examination made no 
mention of any spine or back problems, and the Veteran denied 
any significant problems.  More to the point, the complete 
lack of any evidence of any complaints or treatment of a back 
disorder for decades after service also weighs heavily 
against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in deciding a service connection claim).  
Indeed, there is no indication that arthritis was diagnosed 
or treated within a year of the Veteran's separation from 
service.  Ultimately, the Board concludes that 
contemporaneous medical records, (the Veteran's report of his 
condition at the time of separation and the actual separation 
examinations), which contain no mention of any back disorder, 
have significantly higher probative value than statements 
presented many years later where the Veteran attempts to 
connect his current back disorder to military service.  

As it relates to the June 2005 opinion from Dr. Pratt and the 
July 2005 opinion of Dr. Gabrielson, the Board finds that 
words such as "potentially," and "could," are inherently 
speculative, and therefore these opinions on their face do 
not make it as likely as not that the Veteran's current back 
disorder is related to his military service.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Although the opinions to 
some extent tend to support the Veteran's claim, the opinions 
are written in qualified terms and must be balanced against 
the other evidence of record.  Additionally, both opinions 
are based on the medical history provided by the Veteran.  
Courts have consistently held the transcription of medical 
history does not transform the information into competent 
medical evidence merely because the transcriber happens to be 
a medical professional.  See Leshore v. Brown, 8 Vet. App. 
406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
No other medical evidence of record supports any claim that 
the Veteran's back disorder is related to service.  

The Board notes the August 2009 statement from the Veteran's 
service representative indicating (without reference to any 
authority) that the Veteran's DD-214 reflects payment from 
the Disability Division.  Specifically, the service 
representative states the notation at the bottom of the 1951 
DD 214 that reads "MOP ACT of 1952  PAID Voucher Number 678 
Disb. Div. FC USA" refers to a disability payment and to 
Executive Order 10409, dated 12 February 1952, which provided 
for certain revision concerning the award of the Purple 
Heart.  While Executive Order 10409 does concern the award of 
the Purple Heart, this rendering of the notation is 
implausible given the normal findings on separation 
examinations, and the Veteran's service overseas in his first 
period of service occurring after the surrender of both 
Germany and Japan, and his lack of any overseas service 
during his second period of service.  As such, he could not 
have been awarded a Purple Heart, and would not have any 
reason to be concerned about revisions to the award of the 
Purple Heart.  More likely, it refers to the Korean GI Bill, 
Public Law 82-550, and mustering out pay, (MOP).    

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service treatment 
records have been lost or destroyed.  Pruitt v. Derwinski, 2 
Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  Though the Veteran's service treatment records are 
unavailable, his separation examinations note no 
abnormalities associated with his spine or musculoskeletal 
system, and the Veteran denied any significant treatments at 
his October 1951 separation examination.  Moreover, there is 
no medical evidence of record indicating that the Veteran had 
any arthritic condition within a year of his separation from 
service.  Further, the Veteran has not provided a consistent 
account of his disorder, as he indicated at September 2000 
private treatment that his back disorder had its onset after 
doing yard work, but in his numerous correspondences to the 
VA, he maintains that his back injury is related to his 
military service.  Based upon the above, the Board finds that 
VA has met this heightened duty.  As the preponderance of the 
evidence is against the Veteran's service connection claim 
for a back disorder, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for a back disorder is denied.


REMAND

The Veteran is currently seeing service connection for 
prostate cancer, which he maintains was caused by his tour of 
duty in Japan, specifically in the city of Nagasaki or the 
Port of Nagasaki.  The Veteran also maintains that while in 
Japan he witnessed the destruction and death in Nagasaki, 
Japan shortly after an atomic bomb had been dropped on the 
city.  As it relates to both of these claims, the Veteran 
maintains that the ship on which he was transported, the USS 
Samuel D. Sturgis, mistakenly pulled into the Port of 
Nagasaki, causing the claimed exposure.  

Confirmation of the Veteran's claimed service in Nagasaki, 
Japan could assist the Veteran substantiate his service 
connection claims for prostate cancer and PTSD.  As it 
relates to the Veteran's service connection claim for 
prostate cancer, exposure to ionizing radiation during 
service in Japan could provide a basis for an award of 
service connection, and likewise for erectile dysfunction 
secondary to that cancer.  

With respect to PTSD, the claimed stressors related to 
experiences claimed to have occurred in Japan.  

The service personnel records in the file show the Veteran 
served with the Headquarters Company of the 2nd Battalion, 
136th Infantry at its Yokohama base, and that he earned the 
Army Occupation Medal (Japan).  It thus seems clear he served 
in Japan in the months following the use of the atomic bombs.  
Further efforts to establish the nature of his service in 
Japan should be undertaken.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC/RO should contact the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), or other appropriate 
entity, and request them to specifically 
ascertain whether the Veteran's unit, the 
Headquarters Company 2nd Battalion 136th 
Infantry, has records that would document 
whether members of the unit participated 
in the occupation of Nagasaki, Japan.  

2.  Next, any appropriate development with 
respect to dose assessments of ionizing 
radiation and obtaining opinions 
concerning the causes of prostate cancer 
as outlined in 38 C.F.R. § 3.311 should be 
undertaken if indicated.  

3.  The Veteran should be afforded a VA 
examination to determine the etiology of 
any PTSD diagnosis.  The claims folder 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the disorder, including the 
Veteran's own account of the etiology of 
his disability, and specifically comment 
as to the likelihood that any current 
diagnosis of PTSD is related to the 
Veteran's military service and/or his 
claimed stressors.  

4.  The RO/AMC should thereafter review the 
additional evidence that has been obtained 
and determine whether the benefits sought 
on appeal may now be granted.  If any of 
the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


